Citation Nr: 0935699	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-11 494	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Veteran did not report for a requested hearing 
before the Board scheduled for August 2006.  The Board 
remanded the case in June 2007, and it is now before the 
Board for further appellate consideration.  


FINDING OF FACT

There is no medical evidence of the presence of arthritis of 
the spine in service or to a compensable degree within the 
first post-service year, and the preponderance of the 
evidence is against finding any current back disability had 
its onset in service or is causally related to service, 
including any injury in service.  


CONCLUSION OF LAW

Service connection for back disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter to the Veteran dated in May 2002, 
prior to the rating decisions that denied service connection 
for back disability, the RO noted the Veteran had filed a 
claim service connection for back injury and explained to him 
that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things, 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease or alternatively for certain  conditions called 
"presumptive conditions" the evidence must show the 
condition within a certain time after service, most of the 
time a year; (2) a current physical or mental disability; and 
(3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained that 
this was usually shown by medical records from the time of 
discharge from service to the present or by medical opinions.  
The RO outlined what evidence VA would obtain and what 
information and evidence the Veteran should provide.  The RO 
emphasized to the Veteran that it is his responsibility to 
support his claim.  

In a March 2006 letter to the Veteran, the RO discussed the 
assignment of disability ratings and effective dates and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
The RO explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the Veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  The RO 
stated that examples of evidence the Veteran should identify 
included:  information about on-going treatment records, 
including VA or other federal treatment records he had not 
previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The RO reiterated that it 
would get any federal records he told VA about and that while 
he was responsible for getting any private records he 
identified, the RO would try to help him if he requested the 
RO to do so.  In the same letter, the RO described the kind 
of evidence considered in determining an effective date and 
provided examples of the evidence the Veteran should identify 
or provide.  

In addition, in a letter dated in August 2007, the VA Appeals 
Management Center (ANC) notified the Veteran of what the 
evidence must show to substantiate his service connection 
claim.  The AMC explained that evidence was needed showing 
back disability existed from service to the present and 
listed evidence that would help make its decision, including: 
dates of medical treatment in service with the name and 
location of the medical facility; statements from persons who 
knew him in service and know of disability he had in service; 
records and statements from service medical personnel; 
employment physical examination; private medical evidence of 
treatment since service; pharmacy prescription records; and 
insurance examination reports.  The AMC requested that the 
Veteran send medical reports or provide release 
authorizations so VA could request them.  Also, the AMC 
requested that the Veteran identify dates and locations of VA 
medical care and told him it would obtain those reports.  The 
AMC emphasized to the Veteran that it is his responsibility 
to make sure VA receives all requested records not in the 
possession of a Federal department or agency.  In the 
August 2007 letter, the AMC also outlined how VA determines 
disability ratings and effective dates.  

The Board thus finds that the Veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his service connection claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
August 2007.  Although this was after the initial 
adjudication of the claim on appeal, the AMC thereafter 
readjudicated the claim and issued a supplemental statement 
of the case in June 2009.  The Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes 
readjudication of the claim.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, VA medical records and private 
medical records for the Veteran have been obtained and he has 
been provided VA examinations in conjunction with his claim.  

The Board notes, however, that the Veteran's complete service 
treatment records are not in the claims file, and VA has been 
unable to obtain them.  Review of the record shows that in 
July 2002, the RO requested the Veteran's service treatment 
records from the National Personnel Records Center (NPRC) and 
that in response the NPRC indicated it was sending a 
microfiche of the Veteran's service treatment records.  In 
August 2002, the RO received the veteran's dental records, 
but did not receive the microfiche or the service treatment 
records on paper.  

In a letter to the Veteran dated in September 2002, the RO 
requested that he submit any service treatment records that 
he had in is possession.  In December 2002, the Veteran 
submitted a copy of NA Form 1344, Reply Concerning Military 
Records, addressed to him from the National Personnel Records 
Center, Navy Reference Branch.  The form is dated in 
February 2000 and indicates the NPRC sent the Veteran copies 
of his service personnel records and service treatment 
records.  In December 2002, the Veteran also submitted 
photocopies of two pages from his service treatment records, 
one showing he was treated for a pilonidal cyst in June 1969, 
and the other showing he was seen in August 1969 with 
complaints of low back pain that started when he was lifting 
boxes earlier that day.  

In a letter to the Veteran dated in early June 2003, the RO 
explained that it was having difficulty obtaining his service 
treatment records and requested that he submit any service 
treatment records in his possession that he had not already 
submitted.  In addition, the RO described some alternate 
sources of information that he could submit.  

In early June 2003, the RO again requested the Veteran's 
service treatment records from NPRC and explained it had 
received the dental records but not the microfiche or paper 
service treatment records.  The June 2003 response was that 
NPRC has no service treatment records for the Veteran.  

In late June 2003, the RO notified the Veteran that attempts 
to obtain his service treatment records had been futile and 
that NPRC had stated that his service treatment records are 
not on file.  The RO notified the Veteran that unless he 
could furnish this information or the location of these 
records, it would consider his claim on the information it 
had on file.  The Veteran did not respond to the RO's 
June 2003 letter.  In its August 2007 letter, the AMC made a 
specific request to the Veteran that he submit copies of all 
service treatment records in his possession and not submitted 
previously, including those sent to him by NPRC in 
February 2000.  The Veteran did not respond to that request.  

Although the Veteran's representative has implied that the 
Office of the Surgeon General of the Navy is a source for the 
Veteran's service treatment records, the Board has no 
knowledge that such is the case.  In this regard, the Board 
recognizes that in some cases, the Office of the Surgeon 
General of the Army compiled extracted information regarding 
admissions to Army hospitals during the periods 1942-1945 and 
1950-1954.  It is obvious, however, that a request for a 
search of those records would be of no value in this case as 
the Veteran's active service was from 1967 to 1969.  

Based on the sequence of events outlined above, the Board 
finds that VA has complied with its duty to assist, and will 
proceed with its adjudication of the claim.  As to the 
incomplete service treatment records, the Board can only 
point out that the duty to assist is not a one-way street.  
See Hurd v. West, 13 Vet. App. 449, 452 (2000); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran cannot 
sit and wait passively for assistance, and he has been 
multiple opportunities to submit complete service treatment 
records that may be in his possession, but has not responded 
to VA's requests that he do so. 

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claim decided here, and thus, no additional assistance or 
notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including arthritis, 
will be presumed if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

The Court has stated repeatedly that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr, at 307; see also Grover v. West, 12 Vet. 
App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background

Available service treatment records show the Veteran was seen 
in sick bay aboard ship in August 1969 with complaints of 
severe pain in his low back.  He stated he was lifting heavy 
boxes when he first noted pain earlier that day.  He said the 
pain became severe after he sat down, and when he tried to 
stand, the pain made it difficult to walk.  The Veteran was 
referred to the naval station dispensary where he described 
bilateral lumbar back pain without radiation; the Veteran 
said there was limitation of motion secondary to pain.  After 
examination, the diagnosis was rule out muscle strain.  The 
examiner prescribed bed rest and Valium.  He advised the 
Veteran to return if he had no relief.  

VA hospital record show the Veteran was hospitalized for 
alcohol detoxification in June 1994.  At that time, he gave a 
history of chronic pain for 7 to 8 years and said he had had 
back surgery 7 months earlier.  The patient profile base 
line/social work assessment included alcohol dependence with 
depression and chronic back pain.  In the hospital discharge 
summary, Axis III diagnoses were status post laminectomy C2 
and C3 two months prior to admission and sciatica, left leg.  

Records from David Elliot Altman, M.D., dated from February 
1997 to August 1997 show that in February 1997, the Veteran 
reported that 10 years earlier he drove off a 200-foot cliff.  
He said he suffered fracture of his pelvis and hip and had 
his chest crushed; he stated he was hospitalized for a month.  
The Veteran also gave a history of having sprained his neck 
three years earlier.  At the February 1997 visit, the Veteran 
complained of bilateral low back pain, left greater than 
right and said he could not lie on his left side.  He also 
reported that pain radiated to his left leg.  The Veteran was 
fitted with a back brace, and later records dated from 
March 1997 to August 1997 show the physician gave the Veteran 
injections and prescribed Vicodin.  

A VA medical certificate shows that the Veteran was seen with 
complaints of left shoulder pain in December 1998.  At that 
time he gave a history of back/neck injuries 14 years ago 
from a fall.  

VA medical records show the Veteran presented in August 2000 
with complaints of chronic low back pain for 20 years with 
pain of 8-9 on a scale of 10 since injury in service.  He 
said he had had left lower extremity tingling for 10 years 
and in the past six months 7-8/10 cervical and thoracic pain 
and bilateral shoulder and upper arm pain with shoulder 
movement.  After examination, the assessment included low 
back pain from service for 20 years, not service connected 
per record; 10 years left lower extremity pain, sciatica per 
Veteran; cervical and thoracic pain for 10 years with upper 
extremity weakness and pain; history of cervical spurs 
removed surgically in past.  X-rays were ordered, and it was 
noted the plan included giving the Veteran the RO telephone 
number for evaluation of service connection.  

In August 2000 VA X-rays of the thoracolumbar spine showed 
mild-to-moderate S-shaped thoracolumbar scoliosis with wit 
mild-to-moderate diffuse hypertrophic degenerative disc 
disease throughout most levels of the thoracolumbar spine.  
X-rays of the cervical spine showed previous anterior 
cervical inter-body fusion of C4-C5 and C5-C6, moderate 
hypertrophic degenerative disc disease at C6-C7, and mild-to-
moderate encroachment with narrowing at C5-C6 and C6-C7.  
There was mild-to-moderate degenerative joint disease of both 
acromioclavicular joints.  

VA outpatient records show that in September 2001, the 
Veteran complained his low back pain was worse, with left 
lower extremity shooting pain.  

A VA MRI (magnetic resonance imaging) study of the lumbar 
spine in November 2001 showed a combination of osteophytic 
ridging, disc bulges and/or protrusions resulting in varying 
degrees of narrowing of the central canal neuroforamina from 
L1 to S1.  At the L5-S1 level, there was a Grade I anterior 
listhesis of L5 on S1.  

At an orthopedic clinic visit in November 2001, the Veteran 
was noted to have a history of chronic low back pain with 
fairly constant left sciatica and intermittent right sciatica 
and burning of feet.  He said it was worse over the last 
three years.  The orthopedic surgeon noted that a recent MRI 
showed several areas of degenerative disc disease and some 
foraminal stenosis.  After examination, the assessment was 
degenerative disc disease with stenosis and sciatica, left 
worse than right, rule out ankylosing spondylitis.  The 
Veteran was referred to anesthesia where he was given 
elective epidural steroid injections over the next few months 
and during that time was enrolled in the Chronic Use of 
Controlled Substance Clinic related to treatment of his back 
condition.   

In May 2002, during VA hospitalization for alcohol 
detoxification, the Veteran reported back pain.  He gave a 
history of a back injury in service when a pallet fell on him 
and complained that he had had back pain since service.  

VA medical records show the Veteran sought urgent care for 
low back pain in June 2002.  He reported chronic low back 
pain with a history of a motor vehicle accident 10 years ago.  
The assessment after examination was chronic low back pain.  
Medication was prescribed, and the Veteran was started on 
Methadone.  It was noted that the Veteran had ongoing 
problems with controlled substances.  

A VA MRI study of the lumbar spine in July 2002 showed 
pronounced disc degeneration changes at multiple levels with 
a left paracentral disc protrusion at L1-L2 and left-sided 
disc bulges or protrusions at L2-L3 and L3-L4.  The 
radiologist stated that he suspected spondylolysis at L5 with 
a minimal spondylolisthesis of L5 on S1.  

The report of a VA domiciliary admission history and physical 
examination in December 2002 shows the Veteran gave a history 
of low back pain for at least 20 years.  He complained mostly 
of pain in the L4-L5 area with burning in the feet, shooting 
pains down the legs, and weakness, especially in the left 
leg.  Physical examination was normal except for positive 
straight leg raising with minimal movement; there was weak 
dorsiflexion of the left foot.  

Medical records from North Country Community Health Center 
were received in December 2002.  The records show that in 
September 1999, the Veteran was seen with complaints of back 
pain.  He gave a history of a back injury 12 years ago.  The 
Veteran said he had just started working a week ago and was 
having severe pain in his mid spine and right buttock.  He 
reported that the pain would shoot down to the toes on his 
right foot.  After examination, the assessment was low back 
pain secondary to old injury.  Hydrocodone and ibuprofen were 
prescribed.  The Veteran returned in October 1999 with 
reports of continuing low back pain radiating to his right 
leg.  He also reported he had lost his medicines; a trial of 
Celebrex was prescribed.  The next week in October 1999, the 
Veteran returned for follow-up of his back pain.  The Veteran 
reported he had been on narcotics intermittently in the past, 
but none for the past two years; he said he was now working 
construction and his back pain had increased.  After 
examination, the assessment was chronic back pain in a 
patient new to this clinic.  The physician noted the Veteran 
was asking for Vicodin as he said Celebrex did not help.  The 
physician said he was concerned about the Veteran's story as 
it sometimes changed but said he would give the Veteran the 
benefit of the doubt and start him on Vicodin, with no 
refills.  In November 1999, the Veteran reported continued 
back pain, and the assessment was question of spinal 
stenosis.  The Veteran was strongly encouraged to get a 
neurological consultation.  

When the Veteran returned to North Country Community Health 
Center in August 2001, the Veteran complained of an old 
injury and back pain.  He gave a history of back pain for 
20 years.  He said the pain radiates down his left leg to his 
foot.  He said he works as a builder and the pain had been 
worse for the previous 7 to 8 months.  The assessment after 
examination was low back pain.  Vicodin was prescribed.  In 
November 2002, the Veteran was seen with complaints of having 
lots of back pain and herniated discs.  He was noted to have 
a history of multiple traumatic injuries in a fall 15 to 18 
years ago with intermittent low back pain since then.  The 
Veteran reported had had been doing some heavy lifting at 
work recently and developed low back pain with radiation to 
both legs and some tingling in both feet.  There was diffuse 
tenderness over the spine and paraspinal muscles and pain 
with straight leg raising.  The assessment was acute 
exacerbation of chronic low back pain.  Medication was 
prescribed, and the Veteran was referred for physical 
therapy.  

At a VA neurosurgery consult in January 2003, the Veteran's 
chief complaint was chronic, constant, low back pain with 
radiation into his buttock, legs, thighs, legs, feet and 
toes.  He gave a history of low back pain starting about 6 
years ago, and he said the pain went into his legs about the 
same time, with progressive worsening.  After clinical 
examination and reviewing MRI results, the assessment was 
chronic low back pain, bilateral radiculopathy, paraesthesias 
with focal weakness.  

At a VA examination in June 2003, the Veteran gave a history 
of having injured his back in service when a pallet fell on 
it.  He said that since then back pain and dysfunction had 
progressively worsened.  He said that currently the pain 
radiated down either leg and was associated with numbness of 
his feet.  He reported that an MRI had shown spinal stenosis 
and disc disease, L3-L4.  After clinical examination, the 
examiner's impression was degenerative joint disease, 
discogenic disease, spinal stenosis of the thoracolumbar 
spine.  In an addendum, the examiner noted that January 2003 
X-rays showed Grade I spondylolisthesis at L5 and S1.  The 
examiner also noted that July 2002 lumbar spine MRI results 
were:  suspect spondylolysis a L5 with a minimal 
spondylolisthesis of L5 on S1; pronounced disc degeneration 
changes at multiple levels with a left paracentral disc 
protrusion at L1-L2 and left-sided disc bulges or disc 
protrusions at L2-L3 and L3-L4.  

VA medical records show that the Veteran was seen for a 
neurosurgery consult in March 2004.  In a note dated in 
April 2004 and signed in May 2004, the physician noted that 
Veteran had a history of two to three weeks of increasing 
neck pain and decreasing range of motion of the cervical 
spine.  In addition, it was noted the Veteran also had a long 
history of low back pain with radiating pain into both lower 
extremities.  After review of MRI studies and physical 
examination, the diagnosis was chronic low back pain with 
pain radiating into both lower extremities.  

At a VA examination in April 2006, the examining physician, 
who is a board-certified orthopedist, outlined his review of 
the claims file including available service treatment records 
and post-service private and VA medical records.  The 
physician stated that at the examination he asked the Veteran 
when he first had trouble with his back, and the Veteran 
stated he could not remember although he had some symptoms in 
service.  He stated he had an injury where a food pallet fell 
on him and he had low back pain.  He did not recall any mid 
back symptoms or difficulty in service.  He said pain 
radiated in the upper extremities with tingle in the fingers 
and in left-greater-than-right lower extremity, laterally to 
the foot with tingling.  The Veteran said treatment in 
service was with aspirin.  The Veteran stated he had some low 
back pain at the time of service separation.  He said that 
after service he had no injuries whatsoever to his spine.  
The physician said he asked that question several times, 
including after physical examination, and the Veteran denied 
any injuries or symptoms.  

After clinical examination and review of the record, the 
diagnosis was:  lumbosacral spine with spondylolysis L5, and 
minimal spondylolisthesis, L5 on S1, with multilevel 
degenerative disc disease; and mild scoliosis, thoracic 
spine, spurring  at T6-T12, on current X-rays, with 
April 2004 MRI with evidence of mild diffuse disc bulge at 
T9-T10, which the physician said meant degenerative disc 
disease.  The physician said that in his opinion any 
condition of the thoracic or lumbar spine is not caused or 
related to military service.  He commented that the Veteran 
does not state that his back pain is due to lifting heavy 
boxes in service.  The physician observed that although the 
Veteran states his back pain started in service when a food 
pallet fell on him, there is nothing to that effect in the 
records.  The physician additionally noted that several times 
the Veteran totally denied any injuries to his back after 
service although the records from North County Community 
Health Center clearly show otherwise.  

In the report of a VA Physical Medicine and Rehabilitation 
consultation in July 2006, the physician noted that the 
Veteran was seen for back and leg symptoms.  The Veteran 
reported that this began while in the Navy in 1968 in 
performing repetitive heavy lifting.  The Veteran stated he 
was struck in the back by a pallet.  He said that since that 
time he had had pain in his back and both legs.  The Veteran 
said this was aggravated by a subsequent motor vehicle 
accident, which was quite severe and involved a concussion as 
well as multiple fractures, especially the pelvis.  The 
Veteran reported that his current pain was across the low 
back with radiation into both legs as far as the feet.  He 
also reported a numb tingling sensation into the feet and 
said that at times his feet feel as if they are "on fire."  
After clinical examination, the impression was chronic spine 
pain, suspect multilevel lumbar spondylosis with at least 
formainal stenosis and bilateral lower extremity 
radiculopathy.  The physician stated he discussed with the 
Veteran the relevant anatomy, previous MRI, exercise, and 
treatment options.  

At a VA physical therapy evaluation in July 2006, the Veteran 
reported a long history of low back pain with lower extremity 
pain radiation, which he said was related to injuries in 1969 
(heavy pallet fell on him) and 1986 motor vehicle accident.  
The Veteran also reported a history of less intense upper to 
mid back pain with left upper extremity radiation pain.  The 
Veteran said the pain had been getting worse year to year and 
that it varied day to day; he said he was rarely pain free.  
The assessment after examination was patient with chronic 
pain, upper to lower back with bilateral lower extremity pain 
radiation and left upper extremity pain radiation, with 
severe multi-level lumbar spondylosis, pain easily aggravated 
with lower extremity activity.  

At a VA primary care clinic in October 2006, the Veteran was 
seen for follow-up of his chronic low back pain with chronic 
pain syndrome.  It was noted that the radiologist's 
impression following a September 2006 MRI of the lumbar spine 
was that it re-demonstrated advanced multi-level osteogenic 
and discogenic degenerative changes without significant 
interval change since the prior MRI study.  The Veteran also 
saw the VA Physical Medicine and Rehabilitation service 
physician in October 2006, and the Veteran said he was 
overall improved after the last epidural 2 months ago.  The 
physician reviewed the MRI results and said that examination 
revealed no change.  The assessment was severe all-level 
spondylosis with bilateral lower extremity radiculopathy, 
left greater than right.  

In a note dated in February 2007, the VA Physical Medicine 
and Rehabilitation service physician said that the Veteran 
provided information dating back to a consult in service in 
August 1969, which the physician said includes documentation 
of the Veteran's back injury as described in the July 2006 
consult.  The physician said that the Veteran's complaints in 
August 1969 were quite similar to his current complaints.  
The physician said that in his opinion, the Veteran is 
permanently and totally disabled form the combined effects of 
his spine and some cognitive issues.  

VA medical records show that in conjunction with 
hospitalization for chest pain in October 2007, the Veteran 
complained of chronic back pain.  Later that month, when he 
was seen in a VA emergency department with feelings of being 
light headed and off balance, the Veteran reported that he 
continued to have chronic back pain.  At a follow-up 
outpatient visit in November 2007, the Veteran said he wanted 
another series of epidurals and was now taking twice the dose 
methadone that had been prescribed.  In March 2008, the 
Veteran reported that although his back pain had improved 
with acupuncture, it was not gone and he actually felt it was 
getting worse.  

At a VA Physical Medicine and Rehabilitation clinic visit in 
April 2008, the physician noted that the Veteran was well 
known to him and was seen again for chronic back and 
bilateral lower extremity pain.  The physician referred the 
reader to his previous dictations and said the Veteran 
continued to have disabling back and leg pain.  The physician 
stated the Veteran was frustrated because of inability to 
have this documented as a service-connected injury.  The 
physician referred the reader to his February 2007 dictation 
for details.  The physician said that on exanimation there 
was no change except for progressive loss of range of motion 
of the back.  The impression was chronic spine pain from 
severe multilevel lumbar spondylosis with herniated disc and 
spondylolisthesis, L5-S1, with bilateral lower extremity 
radiculopathy.  The record shows the Veteran continued to be 
seen for back pain at VA clinics and in December 2008 
reported he had seen a spine surgeon on his own who did not 
recommend surgery.  

When he was seen by a different physician at the Physical 
Medicine and Rehabilitation clinic in April 2009, the Veteran 
stated he had had pain in his back for over 30 years.  He 
said he had had various spine interventions that included 
injections but that he thinks these things did not help much.  
It was noted that the Veteran had seen an orthopod in 
January 2009 and that his impression included severe lumbar 
spondylosis and lumbar stenosis.  In an April 2009 note, a 
social worker reported meeting with the Veteran.  The Veteran 
expressed concern about his ongoing chronic back pain and his 
worry about how to get continued treatment.  He reported he 
was working with a benefits specialist to get service-
connected disability.  

Analysis

Although the Veteran has stated he has had back problems 
since service, there is there is no medical evidence that 
shows arthritis to a degree of 10 percent or within the first 
post-service year, precluding the grant of service connection 
for arthritis of the spine on a presumptive basis.  Further, 
the absence of any treatment records or diagnosis relating to 
any back problems for decades after service is significant 
evidence against the claim.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As to the question of whether the Veteran's current back 
disability has its onset in service or is otherwise related 
to service, this requires competent evidence as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In 
such an assessment of medical evidence, the Board can favor 
some medical evidence over other medical evidence so long as 
the Board adequately explains its reasons for doing so.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Court has instructed that the 
Board should assess the probative value of medical opinion 
evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case, the Board acknowledges that the VA physician 
from the Physical Medicine and Rehabilitation Service 
observed that the symptoms the Veteran reported in service in 
August 1969 were very similar to his current back symptoms.  
The physician did not, however, offer an opinion to the 
effect that the Veteran's current back disability had its 
onset in service or is causally related to service.  In this 
regard, the Board further notes that this particular 
physician did not indicate that he was aware of or had 
reviewed earlier records that referred to a post service 
motor vehicle accident in the mid-1980s along with records 
indicating that the Veteran, when giving histories prior to 
the time he applied for service connection for his back 
disability, only referred to back pain dating back no earlier 
than the approximate time of the post-service motor vehicle 
accident.  

The only other evidence in favor of the claim is the 
Veteran's opinion that his current back disability originated 
in service or is causally related to service.  The Veteran 
does not contend, nor does the evidence show, that he has 
medical education, training, or experience, and his opinion 
that his current bilateral knee disabilities are causally 
related to the conditions of service or injury in service is 
therefore entitled to no weight of probative value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159 (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board gives greater weight of probative value to the 
opinion of the VA physician who conducted the April 2006 VA 
examination.  He had before him not only the service 
treatment record showing the Veteran's back complaints in 
August 1969 after lifting heavy boxes, he also had before him 
the private medical records dated in the 1990s, which show 
that at that time the Veteran gave a history of having had 
severe trauma to his back when he fell from a cliff in the 
mid 1980s.  At the April 2006 examination, the Veteran 
repeatedly denied any post-service back injury, and, in the 
Board's judgment, it was reasonable that the physician 
pointed to the inconsistency of the Veteran's statements with 
the private medical records dated in the 1990s.  It was the 
opinion of the physician that the Veteran's claimed back 
disability was not caused by or related to service.  In 
arriving at his opinion, the VA physician reviewed the claims 
file, including service treatment records and post-service 
medical records, and took into account the history provided 
by the Veteran at the time of the examination.  

In summary, the Board finds although there is a service 
treatment record showing complaints of back pain in service 
after lifting heavy boxes, the assessment at that time was 
rule out muscle strain.  There is no further documentation of 
subsequent back complaints in service, and there is no 
competent evidence of arthritis of the spine to a compensable 
degree within one year following the Veteran's last day of 
service.  Further, the greater weight of the evidence is 
against finding a nexus between the Veteran's current back 
disability and service or any incident of service, including 
lifting heavy boxes or having a pallet hit him in the back.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim, and service connection for 
back disability is not warranted on a direct or presumptive 
basis.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for back disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


